Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant provides an amended abstract, filed Dec 7, 2021, has been approved by the Examiner. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, applicant provides an amended claim 1 by deleting the recitation of “the length of the first connecting line is constantly greater than the length of the second connecting line; or” resulting to narrow the claim where the prior art, JP ‘667 does not specifically teach or suggest “the second rod is bent and deformed in the second state in such a way that the length of the first connecting line is greater than the length of the second connecting line” in combination with other structural limitations. Note that claims 16-20 are allowed as indicated in the non-final office action, mailed 10/28/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/PAUL T CHIN/Primary Examiner, Art Unit 3651